Citation Nr: 1618988	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-19 568	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to March 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2009 and February 2010 rating decisions of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In November 2012, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In October 2013, the case was remanded for additional development.

In October 2013, the Board dismissed the issue of whether new and material evidence had been received to reopen a claim of service connection for a left knee disability; consequently, that matter is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Board's October 2013 remand instructed the AOJ to: ask the Veteran to authorize the AOJ to secure copies of all records pertaining to him from his appropriate state Workers' Compensation agency [and if he did not provide such authorization, then adjudicate his appeal for a TDIU rating under 38 C.F.R. § 3.158(a)]; secure complete copies of all records pertaining to the Veteran from the Social Security Administration (SSA), including the decision awarding him disability benefits; and schedule the Veteran for a genitourinary examination with a medical opinion (accompanied by adequate rationale) addressing whether his erectile dysfunction was caused or aggravated by his service-connected type II diabetes mellitus.
In November 2013, the AOJ sent the Veteran a letter which asked him to authorize the release of all pertinent records from his state Workers' Compensation agency; this letter did not include notice of 38 C.F.R. § 3.158(a).  The record reflects that the Veteran did not respond to this letter.  On remand, the Veteran should again be asked to provide authorization for VA to secure all pertinent records from his state Workers' Compensation agency; he should be informed that he will have one year from the date of the AOJ's request to provide the requested release or submit the additional evidence or information sought before the appeal for a TDIU rating is processed under 38 C.F.R. § 3.158(a).

While the AOJ secured copies of the Veteran's SSA records, the decision awarding him such benefits is still not in the record, and must be secured.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

On November 2013 VA genitourinary examination, the Veteran recalled that he had diabetes mellitus diagnosed in 2004 and that his erectile dysfunction started in 2006.  The VA examiner opined that it was less likely than not that the Veteran's erectile dysfunction was proximately due to or the result of his service-connected type II diabetes mellitus; the examiner noted the Veteran's report that his erectile dysfunction had preceded the onset of his diabetes, and stated: "I was unable to find any documentation from an outside physician that indicates that the diabetes preceded the onset of erectile dysfunction, which is a prerequisite to make a secondary service connection."  In January 2014 another VA physician who reviewed the record opined that the Veteran' erectile dysfunction was less likely than not (less than 50 percent probability) proximately due to or the result of or aggravated by his service-connected type 2 diabetes mellitus, and cited to prior VA examination findings as well as research studies (which noted that erectile dysfunction is associated with various comorbidities, including diabetes mellitus), stating: "The Veteran has many risk factors for ED, many of which are also risk factors for his diabetes - there is not an adequate basis to attribute his ED primarily to his diabetes in view of the timeline, with his ED pre-dating his diabetes, as noted by the [VA] examiners [in November 2009 and November 2013].  His ED is still at baseline, responding to medical treatment with Viagra, no permanent worsening."

Notably, the research studies cited by the VA physician in the January 2014 medical opinion noted that erectile dysfunction may also be associated with psychological factors; the Veteran has established service-connection for posttraumatic stress disorder (PTSD).  At present, there is no medical opinion of record addressing a relationship between his erectile dysfunction and his service-connected PTSD; as this theory of entitlement has now been raised by the record, such opinion is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to provide all releases necessary for VA to secure copies of all records pertaining to him from the appropriate state Workers' Compensation agency.  If any records requested are unavailable, the reason must be explained for the record.

The Veteran should be advised that his cooperation is paramount, as without it, VA will be unable to obtain pertinent records necessary to properly adjudicate his claim.  Specifically, he should be advised that he will have one year from the date of the AOJ's request to provide the requested release or submit the additional evidence or information sought, before the appeal for a TDIU rating is processed under 38 C.F.R. § 3.158(a).

2.  The AOJ should secure for the record from SSA complete copies of all records pertaining to the Veteran's award of SSA disability benefits, including the decision awarding him such benefits and all medical evidence considered in making the decision.  If such is provided by disc, the AOJ should print out the records and associate the copies with the record.  Any negative search result is to be noted in the record and communicated to the Veteran.

3.  The AOJ should return the record to the VA examiner who conducted the November 2013 genitourinary examination, or to the VA physician who provided the January 2014 medical opinion, for an addendum medical opinion.  The examiner/physician must review the entire record, and then provide an opinion that responds to the following: Is it at least as likely as not (a 50% or better probability) that the Veteran's erectile dysfunction was caused or aggravated (the opinion must address aggravation) by his service-connected PTSD?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

If the requested VA providers are unavailable, then arrangements should be made for the entire record to be reviewed by another appropriate provider who can render the opinion sought.  If further examination of the Veteran is deemed necessary to provide any requested opinion, such examination should be scheduled.

4.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by any additional evidence received), and readjudicate the claims on appeal (TDIU after any further development indicated).  Regarding the claim for a TDIU rating, the AOJ must adjudicate such claim under 38 C.F.R. § 3.158(a) if applicable, after a year following issuance of the AOJ's re-request to the Veteran.  If a benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

